Citation Nr: 1415660	
Decision Date: 04/09/14    Archive Date: 04/15/14

DOCKET NO.  10-01 145	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUES

1.  Entitlement to service connection for peripheral neuropathy of the upper extremities, to include as due to service-connected diabetes mellitus, type II. 

2.  Entitlement to service connection for rheumatoid arthritis, to include as due to herbicide exposure.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

Jennifer R. White, Counsel



INTRODUCTION

The Veteran served on active duty from February 1970 to October 1971, and had subsequent service in the reserves.

These matters come to the Board of Veterans' Appeals (Board) from a rating decision of a Department of Veterans Affairs (VA) Regional Office (RO). 

The Board notes that the Veteran's claim for entitlement to service connection for peripheral neuropathy of the upper extremities was reopened in a May 2012 Board decision.  The claims as stated on the cover page of this decision were remanded by that same Board decision for additional development and adjudication.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

The Board finds that there is a further VA duty to assist the Veteran in developing evidence pertinent to his claim.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2013).

The Board notes that the Veteran's claims were remanded for verification of status of his duty in August 1994 as well as VA examinations.  The May 2012 VA examination report reflects treatment (since 1999 or 2000) at a VA Medical Facility for rheumatoid arthritis; ostensibly, this is the Veteran's contention.  

Additionally, an examiner indicated that the Veteran's ulnar neuropathy was not aggravated by his service-connected diabetes mellitus.  This examiner also cited review of electronic treatment records in reaching the conclusion.

VA treatment records referred to in the May 2012 VA examination report have not been associated with the claims file (either Virtual or paper) during the duration of this claim.  Thus, the Veteran's VA treatment records, not already associated with the record, must be obtained and associated on remand.  38 U.S.C.A. § 5103A(c) (West 2002); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA treatment records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim).

Accordingly, the case is REMANDED for the following action:

1.  Obtain and associate with the claims file any pertinent records adequately identified by the Veteran, including those of treatment for rheumatoid arthritis in 1999 and 2000 and any ongoing medical records from the Shreveport VAMC.

2.  Thereafter, if deemed necessary, the originating agency should obtain an addendum to the medical opinions of record.

3.  Then, the RO or the AMC should readjudicate the claims.  If the benefit sought on appeal is not granted to the Veteran's satisfaction, the Veteran and the representative, if any, should be furnished a supplemental statement of the case and provided an appropriate opportunity to respond before the claims folder is returned to the Board for further appellate action.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).


